Title: From George Washington to Major General Charles Lee, 12 August 1776
From: Washington, George
To: Lee, Charles



My dear Lee,
New York Augt 12th 1776.

Notwithstanding I shall probably feel the effect, I do most cordially and sincerely congratulate you on your victory over Clinton and the British Squadron at Sullivans Island—A victory undoubtedly it is, when an Enemy are drub’d, and driven from a Country they were sent to Conquer—such is the case of Clinton and Sir Peter Parker, who are now with the Fleet & Army at Staten Island, where Genl Howe and the Troops from Hallifax have been ever since the last of June, and Lord Howe since the 12th of July—Some Hessions and a pretty many of the Scotish

Laddies have got in, and the residue of the Fleet (parted with off the Banks of Newfoundland) hourly expected—When the whole arrive, matters will soon come to a decission; every thing being prepared on both sides for the Appeal, & on ours I hope, will be obstinate, if not successfull—the latter, is not in the power of Mortals to command, but they may endeavour to deserve it; and this I am perswaded our Troops will more than ever aim at, as I have Impressed upon their Minds the gallant behaviour of the brave few who defended Sullivans Island.
At present, the Enemy can bring more men to a point than we can. and when re-inforced by the Hessians will outnumber Us, unless the Militia (faster than heretofore) come in to our Aid. their numbers, when the Hessions arrive, cannot by the best Intelligence we can get, fall short of 25,000 Men—Ours are under Twenty, very sickly and posted on Governors Island, Long Island, at Powles hook, Horns hook, and at the Pass near Kings Bridge—More Militia are expected, but whether they will be in, in time, time only can tell; as also, where the point of attack will be. An opinion prevails, countenanced by hints from some of the principal Tories, & corroborated by Intelligence from Staten Island, that part of the Enemys Fleet & Army will go into the Sound, whilst another part of it runs up the North River, thereby cutting of all Communication by Water with this place whilst their Troops form a chain across the Neck, & stop all Intercourse with Connecticut by Land. Others think they will not leave an Army in their Rear, whilst they have the Country in their Front, getting by that means between two Fires, unless it is intended as a Feint to withdraw our Troops from the City, that they may slip in and possess themselves of it. all this is but a field of Conjecture.
Our Affairs in the North, have been growing from bad to worse till I hope they will mend, as one great source of the evil is in a way of being removed, I mean the Small Pox; but the Army have retreated from place to place till they are now got to Tyconderoga, opposite to which on the East side of the Lake Champlain they are about to establish a Post wch they say will be invulnerable; but whether it may not be somewhat like the Man who built a Mill on acct of a beautiful fall, and then had to consider whether it was practicable to bring water to it, remains in some measure to be determined; as it is the opinion of some (I

know nothing of the Country myself) that the Enemy may pass this Post and get into Lake George without receiving the least annoyance from this Work—whether they would choose to leave a Post in their Rear, without establishing one themselves sufficient to keep it in awe, is the point in question.
It gives me a very singular pleasure to hear of the gallant behaviour of your young Aids, and Mr Jenefer; as also of Colos. Moutree and Thompson—To be the means, at any time, of rewarding merit, will add greatly to my happiness; and whenever you can point out a mode that can be adopted consistently, you shall find me very ready—but you know the temper of the Troops in this Quarter as well as I do, and how impracticable it is to bring in a person (let his merit be never so great) without throwing a whole Corps into confusion. This will also apply to Captain Bullet. what vacancies there may be in your department that he has his eye to, & could be appointed to with propriety, you must know better than I, that there is none here, I can undertake to say—I have no doubt but the Congress would annex the Rank of Colo. to his Office of Adjutant—I believe they have done it in the Instance of Griffin, who is appointed D. Adjt to the Flying Camp—If this would add any thing to his satisfaction I should have no objection to the mention of it. With every wish for your prosperity & success, I remain with sincere regard Yr Most Affecte & Obedt

Go: Washington

